UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette. E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2012 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2012 (Unaudited) Common Stocks100.0% Shares Value ($) Automobiles & Components.6% Delphi Automotive 184,540 Banks2.5% Wells Fargo & Co. 766,880 Capital Goods6.2% Eaton 136,650 a 6,458,079 General Electric 1,361,440 30,918,302 Stanley Black & Decker 144,540 11,021,175 Tyco International 292,835 16,474,897 Commercial & Professional Services.7% Robert Half International 280,310 Consumer Durables & Apparel3.4% Newell Rubbermaid 526,030 10,041,913 PVH 103,290 9,680,339 Toll Brothers 254,680 b 8,463,016 Under Armour, Cl. A 128,620 a,b 7,180,855 Consumer Services.9% Carnival 245,270 Diversified Financials8.6% Affiliated Managers Group 106,776 b 13,133,448 American Express 256,390 14,578,335 Bank of America 829,250 7,322,277 Capital One Financial 178,700 10,187,687 Discover Financial Services 232,760 9,247,555 IntercontinentalExchange 79,160 b 10,560,736 JPMorgan Chase & Co. 142,080 5,751,398 Moody's 286,510 12,655,147 T. Rowe Price Group 87,690 5,550,777 Energy10.9% Anadarko Petroleum 178,200 12,459,744 Apache 91,860 7,943,134 Chevron 248,500 28,965,160 Ensco, Cl. A 216,740 11,825,334 EOG Resources 72,610 8,135,950 National Oilwell Varco 251,860 20,176,505 Occidental Petroleum 154,210 13,271,313 TransCanada 234,230 a 10,657,465 Food & Staples Retailing2.4% Wal-Mart Stores 223,220 16,473,636 Whole Foods Market 91,981 8,958,949 Food, Beverage & Tobacco8.6% Coca-Cola 483,620 18,343,707 Coca-Cola Enterprises 305,480 9,552,360 ConAgra Foods 311,720 8,600,355 Kraft Foods, Cl. A 317,590 13,132,347 PepsiCo 245,900 17,402,343 Philip Morris International 244,280 21,970,543 Health Care Equipment & Services4.8% Cigna 147,650 6,964,650 Covidien 335,975 19,963,634 McKesson 105,730 9,095,952 Zimmer Holdings 209,970 14,198,171 Household & Personal Products.5% Avon Products 338,840 Insurance1.5% American International Group 218,160 b 7,153,466 Chubb 109,470 8,350,372 Materials2.2% LyondellBasell Industries, Cl. A 131,880 6,812,921 Monsanto 172,330 15,685,477 Media2.7% News, Cl. A 563,120 13,813,334 Viacom, Cl. B 259,600 13,911,964 Pharmaceuticals, Biotech & Life Sciences10.0% Johnson & Johnson 319,580 22,022,258 Merck & Co. 646,320 29,149,032 Pfizer 1,598,850 39,731,423 Sanofi, ADR 306,190 13,184,541 Real Estate1.1% CBRE Group, Cl. A 619,970 b Retailing5.9% Amazon.com 63,680 b 16,195,098 Dick's Sporting Goods 170,270 8,828,499 Dollar General 135,970 b 7,007,894 Limited Brands 187,590 9,240,683 Macy's 283,220 10,654,736 Nordstrom 173,240 9,559,383 Semiconductors & Semiconductor Equipment2.0% Broadcom, Cl. A 258,770 b 8,948,267 Texas Instruments 446,100 12,290,055 Software & Services9.2% Citrix Systems 99,880 b 7,647,812 Google, Cl. A 29,253 b 22,071,388 International Business Machines 113,260 23,495,787 Oracle 551,868 17,378,323 Red Hat 121,190 b 6,900,559 Salesforce.com 76,020 b 11,607,494 VMware, Cl. A 72,290 b 6,993,335 Technology Hardware & Equipment8.7% Apple 96,936 64,681,515 F5 Networks 52,020 b 5,446,494 QUALCOMM 327,830 20,486,097 Telecommunication Services3.3% AT&T 904,440 Transportation3.3% FedEx 139,940 11,841,723 JB Hunt Transport Services 160,550 8,355,022 Union Pacific 121,180 14,384,066 Total Common Stocks (cost $831,270,129) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $163,651) 163,651 c Investment of Cash Collateral for Securities Loaned2.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,318,259) 22,318,259 c Total Investments (cost $853,752,039) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $21,750,006 and the value of the collateral held by the fund was $22,318,259. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $209,395,011 of which $219,995,403 related to appreciated investment securities and $10,600,392 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 10.9 Pharmaceuticals, Biotech & Life Sciences 10.0 Software & Services 9.2 Technology Hardware & Equipment 8.7 Diversified Financials 8.6 Food, Beverage & Tobacco 8.6 Capital Goods 6.2 Retailing 5.9 Health Care Equipment & Services 4.8 Consumer Durables & Apparel 3.4 Telecommunication Services 3.3 Transportation 3.3 Media 2.7 Banks 2.5 Food & Staples Retailing 2.4 Materials 2.2 Money Market Investments 2.2 Semiconductors & Semiconductor Equipment 2.0 Insurance 1.5 Real Estate 1.1 Consumer Services .9 Commercial & Professional Services .7 Automobiles & Components .6 Household & Personal Products .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,004,997,800 - - Equity Securities - Foreign Common Stocks+ 35,667,340 - - Mutual Funds 22,481,910 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/ James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
